Name: Council Regulation (EC) No 1596/96 of 30 July 1996 amending Regulation (EEC) No 2392/86 establishing a Community vineyard register
 Type: Regulation
 Subject Matter: executive power and public service;  documentation;  cultivation of agricultural land;  economic geography
 Date Published: nan

 Avis juridique important|31996R1596Council Regulation (EC) No 1596/96 of 30 July 1996 amending Regulation (EEC) No 2392/86 establishing a Community vineyard register Official Journal L 206 , 16/08/1996 P. 0038 - 0038COUNCIL REGULATION (EC) No 1596/96 of 30 July 1996 amending Regulation (EEC) No 2392/86 establishing a Community vineyard registerTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), and in particular Article 80 thereof,Having regard to the proposal from the Commission (2),Whereas the measures provided for in Regulation (EEC) No 2392/86 (3) must be sufficiently flexible to allow them to be adjusted to developments in the common organization of the market in wine; whereas the technical difficulties encountered by some Member States to establish a vineyard register make it necessary to extend the time limits laid down in Article 4 (4) of Regulation (EEC) No 2392/86,HAS ADOPTED THIS REGULATION:Article 1In Article 4 (4) of Regulation (EEC) No 2392/86:(a) in the first subparagraph, '31 December 1996` shall be replaced by '31 December 1998`;(b) in the fifth subparagraph, '31 December 1996` shall be replaced by '31 December 1997`.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 July 1996.For the CouncilThe PresidentH. COVENEY(1) OJ No L 84, 27. 3. 1987, p. 1. Regulation as last amended by Regulation (EC) No 1592/96 (see p. 31 of this Official Journal).(2) OJ No C 125, 27. 4. 1996, p. 50.(3) OJ No L 208, 31. 7. 1986, p. 1. Regulation as last amended by Regulation (EC) No 1549/95 (OJ No L 148, 30. 6. 1995, p. 37).